Pannell, Judge.
B. A. Abner was convicted of the violation of a zoning ordinance of the City of Winder in the Recorder’s Court of said city and fined $100. Upon denial of *62his appeal by the mayor and council of said city, he filed his petition for certiorari to the superior court. After a hearing, the judge of the superior court held the ordinance valid as against the tax asserted, and further ruled “The court finds from evidence presented before it that the City of Winder, having previously failed to uniformly and indiscriminately enforce said ordinance, the enforcement of said ordinance’s penal provisions against movant, Billy A. Abner, would result in a selective and discriminatory action and enforcement thereof. Therefore, it is hereby ordered and adjudged that the judgment of the Mayor and Council of the City of Winder, Georgia, affirming the judgment of the recorders court of said city in finding movant, Billy A. Abner, guilty of violating said ordinance is hereby reversed; bond dissolved. Nothing herein shall be taken to deter or limit the future uniform enforcement by the City of Winder, Georgia, of its said ordinance.” The City of Winder entered its appeal to this court. Held:
Argued September 8, 1972
Decided September 19, 1972.
The decision of the superior court on certiorari reversing the judgment of a municipal court convicting one of a violation of municipal ordinance is not subject to review by this court. Mayor &c. of Hawkinsville v. Ethridge, 96 Ga. 326 (22 SE 985). Only the accused may appeal an adverse judgment in a criminal proceeding. Code Ann. § 6-901. See also City of Valdosta v. Goodwin, 21 Ga. App. 664 (94 SE 812); City of Albany v. Hardy, 26 Ga. App. 433 (106 SE 311); City of Manchester v. Rowe, 60 Ga. App. 567 (4 SE2d 477); City of Moultrie v. Csiki, 71 Ga. App. 13 (29 SE2d 785); City of Manchester v. Dunn, 38 Ga. App. 83 (142 SE 747); Cranston v. Mayor &c. of Augusta, 61 Ga. 572; Mayor &c. of Macon v. Wood, 109 Ga. 149 (34 SE 322); City of Atlanta v. Stallings, 198 Ga. 510, 513 (32 SE2d 256).

Appeal dismissed.


Hall, P. J., and Quillian, J., concur.

Russell & McWhorter, T. Penn McWhorter, for appellant.
James W. Paris, Millard G. Gouge, for appellee.